BYRNES, Judge.
Defendant, Calvin Corley, was charged by Bill of Information on Feb. 2, 1982 with the crime of simple robbery, a violation of La.R.S. 14:65. He was found guilty by a six man jury in July of 1982. The State filed a Bill of Information against Corley under the multiple offender provision of La.R.S. 15:529.1. At the hearing on this multiple bill, counsel for defendant moved *934orally for a new trial. The record reflects that this motion was never supplemented by a written motion as required by C.Cr.P. Art. 852. On July 15, 1982, the trial judge continued the hearing on both the multiple bill and sentencing until July 29, 1982, pending a polygraph examination of the defendant. However, before taking the exam Corley confessed to the crime, thus negating his grounds for a new trial. The next day, July 30, 1982 the trial court sentenced Corley to 10 years at hard labor. Corley has appealed this conviction and sentence, asking this court to review the record for errors patent. We have done so and, finding no error, we affirm both his sentence and conviction.